EXHIBIT 99.2 JOINT FILER INFORMATION Item Information Name: Royal Bank of Canada Address: 200 Bay Street Toronto, State Ontario Canada M5J 2J5 Date of Event Requiring Statement May 15, 2012 (Month/Day/Year): Issuer Name and Ticker or Trading Invesco New York Quality Municipal Symbol: Securities (IQN) Relationship of Reporting Person(s) 10% Owner to Issuer: If Amendment, Date Original Filed Not Applicable (Month/Day/Year): Individual or Joint/Group Filing: Form filed by More than One Reporting Person Signature: ROYAL BANK OF CANADA /s/ Peggy Dowdall-Logie By: Name: Peggyl Dowdall-Logie Title: Senior Vice President Date: August 28, 2012 /s/ Tom Smee By: Name: Tom Smee Title: Senior Vice President Date: August 28, 2012
